 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DOMINIQUE HENDRIX,                                 No. 2:21-cv-1062-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    J. GOMEZ, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has submitted an application for leave to proceed in forma pauperis, but has

19   failed to properly respond to all of the questions asked therein. Specifically, plaintiff failed to

20   provide any details regarding the “disability or workers compensation payments” noted in his

21   response to question number three and failed to provide answers to questions four through seven.

22   Accordingly, the request (ECF No. 2) is denied without prejudice to filing a properly completed

23   application for leave to proceed in forma pauperis. The Clerk of the court is directed to send to

24   plaintiff a new form Application to Proceed In Forma Pauperis. Failure to comply with this order

25   may result in dismissal of this action.

26          So ordered.

27   Dated: June 23, 2021.

28
